Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11: “Claim 8” in line 1 has been replaced with –Claim 1--.

Examiner’s Statement of Reasons for Allowance
 Claims 1, 4-7, 9, 11 are allowed because the prior art fail to teach a melting and refining furnace comprising an oxygen burner lance which is configured to eject a combustion-supporting fluid containing oxygen and a fuel fluid toward a cold iron source in the furnace,
wherein the melting and refining furnace further comprises: a through-hole provided through a furnace wall;
one or more oxygen burner lances provided in the through-hole;
and a thermometer which is configured to measure a temperature in the furnace, the oxygen burner lance has one or more openings communicating with the inside of the furnace, and the thermometer is provided in any one of the openings,
wherein one or more combustion-supporting fluid supply holes which are configured to supply a combustion-supporting fluid containing oxygen for secondary combustion into the furnace is provided through the furnace wall above the through-hole, and
wherein one or more carbon source supply holes which are configured to supply a carbon source into the furnace is provided through the furnace wall below the through-hole, in combination with the remaining limitations of claims 4-7, 9, 11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 09, 2021